Exhibit 10.2 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this “ Agreement ”) is made as of November 30, 2016, (the “ Effective Date ”), by and between AG&E HOLDINGS INC., an Illinois corporation (“ Company ”), and Anthony Tomasello, an individual resident in the State of New Jersey (“ Executive ”). RECITALS WHEREAS , this Agreement has been executed and delivered pursuant to, and in connection with the closing of the transactions contemplated by, that certain Agreement and Plan of Merger, dated as of April 12, 2016, entered into by and among Company, American Gaming & Electronics, Inc., a Nevada corporation and a wholly-owned subsidiary of Company, Advanced Gaming Associates LLC, a Pennsylvania limited liability company, and Executive (the “ Merger Agreement ”); WHEREAS , Company desires to employ Executive as the Interim Chief Executive Officer of Company as of the Effective Date, subject to the terms and conditions of this Agreement; and WHEREAS , Executive desires to be employed by Company in the aforesaid capacity, subject to the terms and conditions of this Agreement. NOW, THEREFORE , in consideration of the foregoing premises, of the mutual agreements and covenants contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows, effective as of the Effective Date: AGREEMENT 1. Employment. Company hereby agrees to employ Executive, and Executive hereby accepts employment, as Interim Chief Executive Officer of Company, pursuant to the terms of this Agreement. Executive shall have the duties and responsibilities and perform such administrative and managerial services customary to the position of Interim Chief Executive Officer or as shall be reasonably delegated or assigned to Executive by the Board of Directors of Company (the “ Board ”) from time to time. Executive shall report directly to the Board. Executive shall devote Executive’s full business time and attention to his responsibilities hereunder. 2. Effective Date and Term. The term of Executive’s employment by Company under this Agreement shall commence on the Effective Date and shall continue until the first anniversary of the Effective Date (the “ Employment Period ”). Executive and the Company shall negotiate in good faith, taking into consideration any and all relevant factors, for any extension to such Employment Period. 3. Compensation and Benefits. In consideration for the services Executive shall render under this Agreement, Company shall provide to Executive the following compensation and benefits: Base Salary . During the Employment Period, Company shall pay to Executive an annual base salary at a rate of $385,000 per annum, subject to all appropriate withholding taxes, which base salary shall be payable in accordance with Company’s normal payroll practices and procedures (but no less frequently than monthly). Executive’s base salary shall be reviewed annually prior to the beginning of each fiscal year of Company during the Employment Period by the Board, and may be adjusted, in the sole discretion of the Board. For purposes of this Agreement, the term “ Fiscal Year ” shall mean the fiscal year of Company. Executive’s base salary, as in effect from time to time, is hereinafter referred to as the “ Base Salary .” Bonus . During the Employment Period, Executive shall be entitled to a bonus equal to 2% of the Company’ EBITDA (as calculated by the Company’s chief financial officer) upon the Company exceeding $600,000 in EBITDA for the first 12 calendar months after the Effective Date; provided however if the Company later adopts a bonus program for the Company, such new program shall supersede and replace the bonus program described herein. Benefits . During the Employment Period and as otherwise provided hereunder, Executive shall be entitled to the following: Paid Time-Off . Executive shall be entitled to 28 days per Fiscal Year of paid time-off, such paid time-off not to be cumulative (i.e., paid time-off not taken in any Fiscal Year shall not be carried forward and used in any subsequent Fiscal Year) plus all Company holidays observed. Participation in Benefit Plans . Executive shall be entitled to participate in all employee benefit plans, practices and programs maintained by Company and generally available to Company’s senior executive employees, as in effect from time to time (collectively, “ Employee Benefit Plans ”) to the extent consistent with applicable law and the terms of the applicable Employee Benefit Plans. Company reserves the right to amend or cancel any Employee Benefit Plans at any time in its sole discretion subject to the terms of such Employee Benefit Plan and applicable law. Perquisites . Executive shall be entitled to such other benefits and perquisites that are generally available to Company’s senior executive employees and as provided in accordance with Company’s plans, practices, policies and programs for senior executive employees of Company. Indemnification . To the fullest extent permissible under applicable law, Executive shall be entitled to indemnification by the Company and Board and officers’ insurance coverage, to the extent made available to other Board members and senior executives, in accordance with applicable policies and procedures of Company for expenses incurred or damages paid or payable by Executive with respect to a claim against Executive based on actions or inactions by Executive in his capacity as a senior executive or member of the Board of Company. Expenses . Company shall reimburse Executive for business expenses incurred by Executive in the performance of his duties under this Agreement from time to time, including, without limitation, reimbursement for travel expenses, automobile expenses, mobile phone devices and data plans, upon Executive’s submission to Company of invoices of such expenses in reasonable detail and subject to all standard policies and procedures of Company with respect to such expenses. 4. Termination of the Services. Executive’s employment hereunder and the Employment Period may be terminated for cause at any time as follows (the effective date of such termination hereinafter referred to as the “ Termination Date ”). Termination upon Death or Disability of Executive . Death . Executive’s employment hereunder and the Employment Period shall terminate immediately upon the death of Executive. In such event, all rights of Executive and/or Executive’s estate (or named beneficiary) shall cease except for the right to receive payment of the amounts set forth in Section4.5 of this Agreement. Disability . Company may terminate Executive’s employment hereunder and the Employment Period upon the disability of Executive. For purposes of this Agreement, Executive shall be deemed to be “disabled” if Executive suffers any physical or mental incapacity that renders him unable to engage in any substantial gainful activity by reason of any medically-determinable physical or mental impairment which can either be expected to result in death or can be expected to last for a continuous period of not less than six months, as determined by Company in good faith, in consultation with a qualified medical professional. In the event of a dispute as to whether Executive is disabled, Company may refer Executive to a licensed practicing board certified medical doctor (in the field of dispute) selected by Company and Executive jointly, and Executive agrees to submit to such tests and examination as such medical doctor shall deem appropriate to determine Executive’s capacity to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can either be expected to result in death or can be expected to last for a continuous period of not less than six months. In such event, the parties hereby agree that the decision of such medical doctor as to the disability of Executive shall be final and binding on the parties. Any termination of the Employment Period under this Section4.1.2 shall be effected without any adverse effect on Executive’s rights to receive benefits under any disability policy of Company, but shall not be treated as a termination without Cause. If the Company and Executive cannot jointly agree on such medical doctor, each shall submit two such qualified medical doctors and such reviewing medical doctor shall be selected by lot. Termination by Company for Cause . Company may terminate Executive’s employment hereunder and the Employment Period for Cause (as defined herein) upon written notice to Executive, which termination shall be effective on the date specified by Company in such notice. The Board shall use its commercially reasonable efforts to determine if “Cause” exists, in each such instance using Company’s customary human resource policies and procedures. For purposes of this Agreement, the term “ Cause ” shall mean Executive: engaged in any act of material dishonesty, willful malfeasance, gross negligence, or breach of fiduciary duty related to his employment; indictment for or conviction of, or plea of guilty or nolo contendere to an act of fraud, embezzlement, moral turpitude or constituting a felony, or otherwise engaged in conduct that materially diminishes Executive’s credibility or reputation or is injurious to Company, as reasonably determined by the Board; refused to perform specific directives from the Board that are consistent with the scope and nature of Executive’s responsibilities used or been under the influence of illegal drugs or alcohol at the workplace or while performing Company business, or refused to submit for a drug or alcohol test upon Company’s request; failed to obtain the Board's consent prior to causing Company or any of its subsidiaries to engage in any business with any family members, their affiliates or any entities they work with; caused, directed or permitted Company to grant incentive equity to any person on terms and conditions not specifically approved by the Board, caused, directed or permitted Company to pay bonuses or grant raises to employees or other service providers of Company not in line with Company’s budget, as approved by the Board; or after notice and a 10 day opportunity to cure, failed to meet Executive’s other duties and obligations in this Agreement or any policy of Company or any other agreement between Executive and Company, or took or failed to take any action in contravention of the Board charters. Termination without Cause; Termination by Executive without Good Reason . Executive may terminate his employment and the Employment Period at any time for any reason upon 90 days’ prior written notice to Company. Company may terminate Executive’s employment and the Employment Period without Cause, upon 30 days’ prior written notice to Executive; provided that , Company shall have the option to provide Executive with a lump sum payment equal to 30 days’ Base Salary in lieu of such notice, which shall be paid in a lump sum within 30 days’ of the date of delivery of such notice of termination to Executive, and for all purposes of this Agreement, Executive’s Termination Date shall be the date on which such notice of termination is delivered to Executive. Upon termination of Executive’s employment with Company for any reason, Executive shall be deemed to have resigned from all positions with Company and its subsidiaries, the Board and any boards of directors or managers of any of Company’s subsidiaries ( provided that any such deemed resignations shall not affect Executive’s entitlement (if any) to severance pay and benefits hereunder). Termination by Executive for Good Reason . Executive may terminate Executive’s employment and the Employment Period, in accordance with the process set forth below for Good Reason. For purposes of this Agreement “ Good Reason ” shall mean the occurrence of any of the following after the Effective Date: (i) a failure to pay or material and permanent reduction in the Base Salary (other than an across-the-board salary reduction applicable on a consistent basis to Company’s other senior executive officers) or benefits; (ii) a material diminution in or other substantial adverse alteration in the nature or scope of Executive’s authority, duties and responsibilities (including reporting responsibilities) with Company as set forth in this Agreement; provided however for the avoidance of doubt, the hiring of a new chief executive officer or any other senior executive shall not be considered “Good Reason”; or (iii)
